Citation Nr: 0618567	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-14 223A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of debt in the amount of $5,078, to 
include the timeliness of the request for waiver. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1944 to May 1946.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from decisions of the Committee on 
Waivers and Compromises at the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC).  VA will notify the appellant if 
further action is required.


REMAND

In her May 2005 VA Form 9, Appeal to the Board, the appellant 
checked the box indicating she wants a hearing at the RO 
before the Board (Travel Board hearing).  So a hearing must 
be scheduled before deciding her appeal.

Accordingly, this case is REMANDED for the following action:

Schedule a Travel Board hearing at the 
earliest opportunity.  Notify the 
appellant of the date, time, and location 
of the proceeding.  Put a copy of this 
letter in her claims file.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


